` é' r s 'x`jmz§i"m<:"r CoURT
a ; ;<;z z msz mmch oF TEXA;

ease 4:18-@\/-00376-0 Documem 11 Filed12/31/13 Pagelof? PEdéuED

g H UNITED sTATEs DISTRICT coURT DEC i w
QR'G, HE NORTHERN DISTRICT 0F TEXA§$ '
FORT woRTH DIVISION f

 

 

 

   

 

vonT ;
\..:.\..._

cLERK, U.s. msch coURT
By

  
 

ARNULFO RODRIGUEZ §
(Petitioner) § A _ _ M
V § cr= 4;16-cR-00029-0(04)

v § anorable Judge:
UNI'I`ED STATES OF AMERICA § REED O'CONNOR USDJ
(Respondant) §

'MOHON 10 RFCEIVE‘DGCUMEMI:&TION FROM IHE coURT’PURsUANr To
28 U.S.c. §2256".~ `

Comes now Arnulfo Rodriguez Pro-Se Petitioner and In Forma Pauperis in his
action requesting that the Court grant his Mbtion to Receive Documentation
from the Court pursuant to 28 U.S.C. § 2250 due to his indigent status.
Petitioner Arnulfo Rodriguez request this and all other pleadings and
Submissions he presents for consideration in this Action be construed and
considered under the auspices established by and pursuant to Haines v; Kerner
404 U.S. 519, 30 L.Ed 2d 652, 92 S.Ct. 594 (1972) wherein it is stated by
the justices in part: "Pro Se litigant’s pleadings are to be construed liberally,

granted great latitude and held to a less stringent standard that that of

g formal pleadings drafted by attorneys and it is in the interest of justice

to do so". The justices went on to opine; "if the court can reasonably read
the pleading to state a valid claim on which the litigant could prevail and
the judge can see what he is driving at that ought to be enough and it should
do so despite the failure to cite proper legal authority, confusion of legal
theories, poor syntax and sentence construction or the litigants' unfamiliarity
with pleading requirements". Petitioner herein requests such interpretation.
Movant Arnulfo Rodriguez wish to show the Court that he is in the belief
that there is an apparent misunderstanding from the office of the Court,
since Deputy Clerk NPK (sic) is informing the Petitioner that he needs to

cover the expenses for copies of documents, this on the December 7, 2018

.~/ .

1 of §

 

 

Case 4:18-cv-00876-O Document 11 Filed 12/31/18 Page 2 of 7 Page|D 50
letter as shown on exhibit A.

Even when the movant recognizes being untrained in the art
of law, he asserts being entitled to receive documentation without
the need to pay for it, as this has been happening throughout his
entire case proceedings. As a matter of fact, this is the first
time the Petitioner learn of the ”need" or obligation to make
any kind of payment to the Court for official notifications issued
by the same to the Petitioner as:
1. A stamped "filed" copy of Document # 1, which movant believe .

is a "Motion to receive copies at governments expense and application

 

jo proceed In Forma.Eauperis", copy of the same provided by the

Petitioner to the Clerk's office including a postage paid return

addressed envelope.

2. Document # 3:Unkhown by the Petitioner.

3. Document # 4:Unknown by Petitioner.

4. Document # 5: Unknown by Petitioner.

all of them out of the civil action above referenced and issued

by the Honorable Court sometime in 0ctober, November, and perhaps

December of 2018 but at not time ever delivered to the Petitioner.
In support of the allegations for his indigent status and

claim to continue being recognized as such, Petitioner is attaching

exhibit B, whihc is page four of twelve from his criminal docket

on his case number 4:16-cr-00029~0~4, document # 3 filed on February

 

2, 2016 where is clear to confirm that the CJA ZOFOrdered appointed
attorney Robert Herrington as his counsel.

Additionally, Petitioner presents to the Court3 copy of
the first page of an "Order and Instructions to parties in a

Motion Under 28 U.S.C §2255" issued from this Honorable Court

 

2 of 4

 

 

 

Case 4:18-cv-00876-O Document 11 Filed 12/31/18 Page 3 of 7 Page|D 51
wherein it clearly states: "The Clerk is directed to note on the
docket that the In Forma Pauperis application/motion (EFC N° 3)
is denied as unnecesary (exhibit C).

Therefore, pursuant to 28 U.S}C. §2250 from the Federal
Criminal Code and Rules which states:

Indigent petitioner entitled to documents without cost.

”Iffon;any§application for a writ of habeas corpus an order has

been made permitting the petitioner to prosecute the application

in forma pauperis, the clerk of any court of the United States

shall furnish to the petitioner without cost certified copies

of such documents or parts of the record on file if his office

as may be required by order of the judge whom the application
is pending. (June 25, 1948, c 646, 62 Stat. 966.)

petitioner request the same interpretation on his cause.

Thereupon, Movant express the Court, he is hesitant in regards
what the next step he Shall take, especially because the time for
his response is in due course._However, he is arduously working
on putting all together his arguments and pleadings to avoid being
dismissed for lack of prosecution.

Petitioner prays this court grant his motion as well as any
other action the Honorable Court deems beneficial to him or his
cause.

For this, Petitioner forever prays.

This 27th day of December, 2018.
Res ctfully.

léml{; EQ%N®Q,

ARNULFo RoDRIGUEz/N° 53753-177
BOP GILES W. DALBY C.F. (Al-27L)
805 MIIEIAVEMEIF
PosT, TEXAS 79356
!§Biriséiier
l have read the foregoing "Motion to Receive Dopumentation

from the Court Pursuant to 28 U.S.C §2250) and hereby verefy that

the matters alleged herein are true, except as to matters alleged

3ci 4

 

Case 4:18-cv-00876-O Document 11 Filed 12/31/18 Page 4 of 7 Page|D 52

on information and belief, and as to those, I believe them to be
true, I certify under the penalty of perjury that the foregoing
is true and correct. Executed at Post, Texas on this December 27,

2018.

}¢fmU/Q> /Q;d'@ @°OT

ARNULFO RODRIGUEZ PRO SE
C E R T l F`l C A T E 0 F S E R V I C E
l I certify under the penalty of perjury that the foregoing "Motion
to Receive Documentation from`The Court Pursuant to 28 U.S.C. §2250"
was placed into the prison's mail system, postage prepaid, for
service upon this Honorable Court via United States Mail System
on December 27, 2018 to the United States District Court Clerk,
for the Northern District of Texas, Fort Worth Division at 501

W. lOth Street, Room 310, Fort Worth, Texas 76102. Mévant asks

this Court's Clerk to serve all other interested parties via electronic

notification.

ARNULFo RODRIGUEZ N° 53753- 177
soP Gn.Es w. DALBY c. F. (A1-27L)
805 NORTH AVENUE F

PosT TEXAS 7_9356

 

 

Case 4:18-cv-00876-O Docu§MB|lFl|e'Q)‘r£/Sl/l$ Page 5 of 7 Page|D 53

United States District Court
Northern District of Texas

Fort Worth Divz`sion

12/7/18

Arnulfo Rodriguez
#53753-177

BOP Giles W Dalby Cl
805 N Avenue F

Post, TX 79356

Re: Your con espondence received' 1n the U. S. District Clerk’s Ofiice on 12/6/ 18
Case No./Style: 4:18-cv-00876-O Rodriguez v. USA

Copies of docket sheets and/or documents require prepayment of the copy expense, currently
$0.50 per page. Certification of copies is an additional $l l .00 per document A summary _of the
page counts and necessary fees is provided below:

Documents 1,3,4, and 5 total 28 pages= $14 00. You may Wish to include a copy of thls letter
with your payment The documents and receipt will be mailed to you.

Sincerely,

Deputy Clerk - NPK.

 

v '::1'311 V€l”SiOH 6-1-2 |§[rm' _ https://ecf.txnd.uscourts. ov/cgi-54 bin/DktRpt pl?1..
~ Case 4:18-0\/- -00876- OE oc nt Fl|ed 12/31/18 Page 6 of 7 ageD

01/15/2016 1 SEALED COMPLAINT (Clerk note: This case is to remain
sealed until the defendant has been arrested.) as to
Arnulfo Rodriguez (1). (]'ah) [4:16-mj-00019-B]] (Entered:
01/15/2016)

01/28/2016 Arrest cf Arnulfo Rodriguez (]`ah) [4:16-mj-00019-B]]
(Entered: 02/02/2016)

 

 

'02/01/2016

IOJ

CJA 20 Order appointing attorney. Attorney Robert]
Herrington for Arnulfo Rodriquez appointed This
appointment continues through any appeal unless counsel
is relieved by court order for good cause Shown. Appointed
counsel should use the Attorney Timekeep` ing System
immediately and throughout representation in district
court. Any Work done on an appeal must be billed per
circuit instructions For questions, consult the Q_]_A
Attornev lnformation page or use the directory-to contact
the appointing judges courtroom deputy. Copies of public
documents filed prior to this appointment may be obtained
via PACER. (Ordered by Magistrate Judge Jeffrey L
Cureton on 2/1/2016) (jah) [4:16-mj-00019 B]] (Entered:
02/02/2016)

02/01/2016 4 ELECTRONIC Minute Entry for proceedings held before
Magistrate ]udge ]effrey L Cureton: lnitial Appearance &
Preliminary hearing as to Arnulfo Rodriguez held on
2/1/2016. Date of Arrest: 1/28/2016, Deft executed

* ~ financial afHdavit; o/appointing atty Robert I-Ierrington
entered; Deft Waives detention-hearing; Gov't Witness
Oscar Huerta sworn & testified as to probable cause; Court
finds PC; o/detention pending trial entered; Deft remanded
to custody. Attorney Appearance_s: AUSA - Doug Allen,-
Defense - Robert Herrington. (Court Reporter: Digital File)
_(No exhibits) Time in Court - :15. (Interpreter Yovana
Gonzalez.) (jah) [4:16-mj-00019-B]] (Entered: 02/02/2016)

NOTICE OF ATTORNEY APPEARANCE by Robert J
`I-lerrington appearing for Arnulfo Rodriguez (jah) [4:16-
mj-00019~BJ] (Entered: 02/02/2016)

(Document Restricted) CJA 23 Financial Affidavit by
Arnulfo Rodriguez (jah) [4:16-mj-00019-B]] (Entered:
02/02/2016)

MOTION for Pretrial Detention filed by USA as to Arnulfo
Rodriguez (]'ah) [4:1»6-'mj-00019-BJ] (Entered: 02/02/2016)

 

 

 

02/01/2016

lui

 

02/01/2016

lG`>

 

02/01/2016

l\l

 

 

 

 

 

4 of 12 v 10/04/2018 05:48 AM

 

 

Case 4:18-cv-00876-O Docun§%H}BHedéZ{Sl/l$ Page 7 of 7 Page|D 55

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION

ARNULFO RODRIGUEZ, §
§
Movant, §
§

v. § Civil Action 4:18-cv-876-O

' § (Criminal No. 4:16-cr-029-O (4))
UNITED STATES OF AMERICA, ` § " 1 ‘

' ` §
Respondent. §

ORDER AND lNSTRUCTIONS TO PARTIES
IN A MOTION UNDER 28 U.S.C. § 2255

 

The United States district clerk for the Northern District of Texas (“the Clerk”) has received
and filed a motion under 28 U. S. C. § 2255 to vacate, set aside, or correct the sentence imposed
against defendant/movant Arnulfo Rodriguez, a person in custody under a judgment of this Court,
in the above-styled and-numbered cause.`No filing fee shall be required1 The motion and all further
pleadings shall be styled and numbered as set forth above. The Clerk and the parties shall comply
with the following directives as indicated:

SERVICE OF PROCESS. Service upon the United'States of America of the motion under
28 U.S.C. § 2255 , the memorandum in support thereof, all motions filed in this matter by Defendant,

“ this order, and any other order pertinent to the`case shall be served electronically on the United States
attorney for the Northern District of Texas.2 See Fed. R. Crim. P. 49(B); Fed. R. Civ. P. 5 (b)(2)(D).

RESPONSIVE PLEADINGS. The United States attorney shall, within 60 days from the
date of this order, file an answer, motion, or other response to the motion under 28 U. S. C. § 2255.
An answer shall comply with the provisions of R1.1.le 5 of the Rules Governing § 2255 Cases in the
United States District Courts. Any claim that the motion under 28 U. S.C. § 2255 should be
dismissed as either untimely or as a second or successive motion must`be_ raised by a motion. A true

 

_ lRodrigucz also filed an application/motion to proceed in forma pauperis; Mot. IFP, ECF No. 3.
Because no filing fee is required to bring a § 2255 motion in`district court, the motion should be denied. See
United States v. Gonzalez, Nos. CR. C- 05-424, C. A. 06- 249, 2006 WL 2065182, at *2 (S D. Tex July 24,
2006) (“For purposes of filing fees, a motion filed under § 2255 is essentially a continuation of the
l defendant s criminal case”) (citing United States v. Cole, 101 F. 3d 1076 (5th Cir. 1996) (noting that a § 2255
motion was not a civil action for purposes of the Prison Litigation Reform Act)). The Clerk is ydirected,to
note on the docket that the in-i-`orma-pauperis application/motion (ECF No. 3) is DENlEDy as unnecessary."

l 2Such service shall be directed to the attention of the Criminal Section Habeas Attorney, United
States Attorney’ s Office. See Rules Governing Section 2255 Proceedings for the United States District
Courts, Rule 3(b).

_1_

 

